                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                     NO. 4:18-CR-24-FL-1



   UNITED STATES OF AMERICA

        v.                                                            ORDER

   JAZMEIN JAQUAE WIGGINS


       On motion of the Defendant, Jazmein Jaquae Wiggins, and for good cause shown, it is

hereby ORDERED that [DE-36] be sealed until further notice by this Court. The grounds for this

Order are found at [DE-36].

       Accordingly, it is ORDERED that this document be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED this 3rd day of September, 2019.



                                            _______________________________________
                                            LOUISE W. FLANAGAN
                                            UNITED STATES DISTRICT JUDGE
